Case 1:19-cv-00389-ACK-KJM Document 55 Filed 02/14/20 Page 1 of 1                        PageID #: 311




                                     MINUTE ORDER
    CASE NUMBER:               Civ. No. 19-00389-ACK-KJM
    CASE NAME:                 HB Productions, Inc. v. John Doe, et al.
    ATTYS FOR PLA:             Kerry S. Culpepper
    ATTYS FOR DEFT:            Kenneth Evans, pro se


         JUDGE:        Alan C. Kay                      REPORTER:

         DATE:         February 14, 2020                TIME:


  COURT ACTION:

  The Court is in receipt of the settlement agreement provided by Plaintiff’s counsel Mr.
  Culpepper that the parties represent settles the action between Plaintiff HB Productions, Inc. and
  Defendant Kenneth Evans, sent February 11, 2020. Pursuant to the Proposed Stipulation for
  Dismissal with Prejudice of Defendant Kenneth Evans, sent February 7, 2020, the parties
  propose that the Court will retain jurisdiction to enforce that settlement agreement until April 30,
  2021.

  The Court’s review of the settlement agreement shows there are four entities party to the
  agreement that are not parties to the action before this Court. The settlement agreement groups
  together Plaintiff and these four additional entities as “Owners,” and orders Defendant Evans to
  make monthly payments to the “Owners” generally. The Court does not have jurisdiction over
  these non-party entities.

  For this reason, the Court declines to retain jurisdiction to enforce the settlement agreement and
  therefore does not approve the Proposed Stipulation for Dismissal containing the retention of
  jurisdiction.

  IT IS SO ORDERED. (JUDGE ALAN C. KAY)




                                                   1
